Exhibit 10.1






FIRST AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 30, 2018
among
PINNACLE FOODS FINANCE LLC,
as the Borrower,
PEAK FINANCE HOLDINGS LLC,
as Holdings,
THE GUARANTORS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent, Swing Line Lender and L/C Issuer,
BANK OF AMERICA, N.A.,
as L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
________________


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
MIZUHO BANK, LTD.,
as Joint Lead Arrangers and Joint Bookrunners


 





--------------------------------------------------------------------------------


 


This First Amendment, dated as of May 30, 2018 (this “Incremental Amendment”),
to the Fourth Amended and Restated Credit Agreement, dated as of March 15, 2018,
among Pinnacle Foods Finance LLC, a Delaware limited liability company (the
“Borrower’’), Peak Finance Holdings LLC, a Delaware limited liability company
(“Holdings”), Barclays Bank PLC, as Administrative Agent (the “Administrative
Agent”), and the Lenders party thereto from time to time (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”), is entered into by and among the Borrower,
Holdings, the other Guarantors listed on the signature pages hereto, the
Administrative Agent and the Additional B Term Lenders (as defined below)
pursuant to Section 2.14 of the Credit Agreement. Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.
RECITALS
WHEREAS, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Mizuho Bank,
Ltd. are acting as joint lead arrangers and joint lead bookrunners (in such
capacities, the “Incremental Arrangers”) in connection with this Incremental
Amendment;
WHEREAS, the Borrower has requested a new tranche of term loans (the “Additional
B Term Loans”), pursuant to and subject to the conditions of Section 2.14 of the
Credit Agreement and Section I of this Incremental Amendment, which shall be
provided by the Persons listed on Schedule I hereto (each, an “Additional B Term
Lender”, and collectively, the “Additional B Term Lenders”, and the principal
amount of Additional B Term Loans to be provided by such Additional B Term
Lender, its “Additional B Term Commitment”) in an aggregate principal amount
equal to $250,000,000, and which shall have the same terms (other than with
respect to issue price), and be part of the same Class, as the Initial B Term
Loans;
WHEREAS, the proceeds of the Additional B Term Loans, together with the proceeds
of certain Revolving Credit Borrowings and cash on hand of the Borrower, will be
used to redeem all of the Borrower’s outstanding 4.875% Senior Notes; and
WHEREAS, the Borrower has requested that the Credit Agreement be amended in
accordance with Section 2.14 of the Credit Agreement to reflect the existence
and terms of this Incremental Amendment (the Credit Agreement, as so amended,
the “Amended Credit Agreement”);
NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants herein contained and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:


1



--------------------------------------------------------------------------------

 


SECTION I.
ADDITIONAL B TERM LOANS

A.     The Borrower confirms and agrees that (i) it has requested an additional
tranche of term loans, in a total aggregate principal amount of $250,000,000
pursuant to and on the terms set forth in Section 2.14 of the Credit Agreement
and herein (the “Additional B Term Loan Borrowing”), (ii) prior to the
Incremental Effective Date (as defined below), the Borrower has delivered to the
Administrative Agent a timely Committed Loan Notice with respect to the
Additional B Term Loan Borrowing and (iii) on the Incremental Effective Date,
the Borrower will borrow (and hereby requests the funding of) the full amount of
Additional B Term Loans from the Additional B Term Lenders.
B.     Each Additional B Term Lender confirms and agrees that, on the
Incremental Effective Date, it shall make available to the Borrower Additional B
Term Loans in the aggregate principal amount of its Additional B Term
Commitment. Amounts repaid or prepaid with respect to the Additional B Term
Loans may not be reborrowed. The Additional B Term Commitment of each Additional
B Term Lender shall be automatically and permanently reduced to $0 upon the
making of such Additional B Term Lender’s Additional B Term Loans on the
Incremental Effective Date.
C.     The Additional B Term Lenders and each Loan Party that is a party hereto
agree that, effective on and at all times after the Incremental Effective Date,
(i) each reference to “Initial B Term Commitment”, “Term Commitment” and
“Commitment” in the Loan Documents shall be deemed to include the Additional B
Term Commitments, (ii) each reference to “Initial B Term Loan”, “Term Loans”,
and “Loans” in the Loan Documents shall be deemed to include the Additional B
Term Loans, (iii) each reference to “Term Borrowing” and “Borrowing” in the Loan
Documents shall be deemed to include the Additional B Term Loan Borrowing and
(iv) each reference to “Initial B Term Lender”, “Term Lender” and “Lender” in
the Loan Documents shall be deemed to include the Additional B Term Lenders, and
each Additional B Term Lender will be bound by all obligations, and entitled to
all the benefits, of an Initial B Term Lender, a Term Lender and a Lender under
the Amended Credit Agreement in respect of its Additional B Term Commitments. No
Additional B Term Lender ever is or ever shall be in any respect responsible or
liable for any obligation of any other Additional B Term Lender, Initial B Term
Lender, Term Lender or Lender under the Amended Credit Agreement.
D.     The Additional B Term Lenders and each Loan Party that is a party hereto
agree that, effective on and at all times after the Incremental Effective Date,
the Additional B Term Loans shall have the same terms (other than with respect
to issue price), and be part of the same Class, as the Initial B Term Loans.
Commencing on the Incremental Effective Date, the Interest Period for the
Initial B Term Loans (including, for the avoidance of doubt, the Additional B
Term Loans) shall be the Interest Period in effect for the Initial B Term Loans
immediately prior to the Incremental


2



--------------------------------------------------------------------------------

 


Effective Date. The Additional B Term Lenders acknowledge that the prepayment of
the Initial Term Loans (as defined in and outstanding under the Original Credit
Agreement) on the Fourth A&R Refinancing Effective Date that was deemed to be
applied to reduce the scheduled repayments of the Initial B Term Loans made on
the Fourth A&R Refinancing Date shall be deemed to apply to the scheduled
repayments of the Initial B Term Loans (including the Additional B Term Loans)
from and after the Incremental Effective Date, such that, as a result of such
deemed applications, from and after the Incremental Effective Date, no scheduled
repayments of the Initial B Term Loans (including the Additional B Term Loans)
shall be required pursuant to Section 2.07(b) of the Credit Agreement prior to
the Maturity Date for the Initial B Term Loans (including the Additional B Term
Loans).
E.     The Borrower shall apply the aggregate proceeds of the Additional B Term
Loans, together with the proceeds of certain Revolving Credit Borrowings and
cash on hand, to redeem all of the Borrower’s outstanding 4.875% Senior Notes,
together with outstanding and accrued interest thereon and fees and other
amounts related thereto.
F.     This Incremental Amendment shall satisfy the notice requirements of
Section 2.14(a) of the Credit Agreement with respect to the Additional B Term
Facility. The Administrative Agent hereby consents to the Additional B Term
Lenders’ making of such Additional B Term Loans.
SECTION II.     AMENDMENTS TO THE CREDIT AGREEMENT
A.     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:
“Additional B Term Commitment” has the meaning specified in the First
Incremental Amendment.
“Additional B Term Lender” has the meaning specified in the First Incremental
Amendment.
“Additional B Term Loans” has the meaning specified in the First Incremental
Amendment.
“First Incremental Amendment” means the First Amendment dated as of May 30,
2018, to this Agreement.
“First Incremental Amendment Effective Date” means the date on which the First
Incremental Amendment became effective in accordance with its terms.
B.     The Credit Agreement is hereby amended by deleting the definitions
“4.875% Senior Notes” and “4.875% Senior Notes Indenture” and all references
thereto.


3



--------------------------------------------------------------------------------

 


C.     The definition of “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
““Arrangers” means, collectively (i) Bank of America, N.A., Barclays Bank PLC,
Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA and Morgan Stanley
Senior Funding, Inc., in their capacities as Joint Lead Arrangers and Joint
Bookrunners with respect to the Initial B Term Loans, (ii) Bank of America, N.A.
and Barclays Bank PLC, in their capacities as Joint Lead Arrangers and Joint
Bookrunners with respect to the Initial A Term Loans and Revolving Credit
Facility, and (iii) Merrill Lynch, Pierce, Finner & Smith Incorporated and
Mizuho Bank, Ltd., in their capacities as Joint Lead Arrangers and Joint
Bookrunners with respect to the Additional B Term Loans.”
D.     The definition of “Initial B Term Commitment” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following at the end
thereof: “On the First Incremental Amendment Effective Date, the aggregate
amount of the Initial B Term Commitments shall be $250,000,000.”
E.     Section 2.01(a)(i) of the Credit Agreement is hereby amended by inserting
the following at the end thereof: “On the First Incremental Amendment Effective
Date, subject to the terms and conditions set forth herein (including Section
2.17) and in the First Incremental Amendment, each Additional B Term Lender
severally agrees to make to the Borrower a single loan denominated in Dollars in
an amount equal to such Additional B Term Lender’s Additional B Term Commitment
on the First Incremental Amendment Effective Date. The proceeds of the
Additional B Term Loans shall be used, together with certain Revolving Credit
Borrowings and cash on hand of the Borrower, to redeem all of the Borrower’s
outstanding 4.875% senior unsecured notes due 2021. Each Additional B Term
Lender’s Additional B Term Commitment shall terminate immediately and without
further action on the First Incremental Effective Date.”
F.     The proviso in clause (A) of Section 2.07(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“; provided that, the prepayment of Initial Term Loans (as defined in and
outstanding under the Original Credit Agreement) on the Fourth A&R Refinancing
Effective Date, in an aggregate principal amount of $1,000,000,000, shall be
deemed to be applied to reduce the scheduled repayments required under this
Section 2.07(b) of (i) the Initial B Term Loans made on the Fourth A&R
Refinancing Effective Date from and after the Fourth A&R Refinancing Effective
Date and (ii) the Additional B Term Loans from and after the First Incremental
Effective Date, in each case, in direct order of maturity and, as a result of
such deemed applications, as of the First Incremental Effective Date, no
scheduled repayments of the Initial B Term Loans (including the Additional B
Term Loans) shall be required prior


4



--------------------------------------------------------------------------------

 


to the Maturity Date for the Initial B Term Loans (including the Additional B
Term Loans) and”
G.     Section 6.15 of the Credit Agreement is hereby amended by (a) replacing
the “and” immediately preceding “(ii)” with a comma and (b) adding the following
at the end thereof “and (iii) the Additional B Term Loans, together with
Revolving Credit Borrowings and cash on hand, to redeem all of the Borrower’s
outstanding 4.875% senior unsecured notes due 2021.”
H.     Clause (iv) of Section 10.07(b)(i)(A) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
“(iv) in connection with the primary syndication of the Initial B Term Loans or
the Additional B Term Loans hereunder; provided that such assignments in
connection with the primary syndication of the Initial B Term Loans or the
Additional B Term Loans, as the case may be, shall be in consultation with the
Borrower;”
SECTION III.     CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective on the date (the “Incremental Effective
Date”) upon which the following conditions precedent are satisfied:
A.     Execution. The Administrative Agent shall have (i) executed this
Incremental Amendment and (ii) received a counterpart signature page of this
Incremental Amendment duly executed by (a) each of the Loan Parties and (b) each
Additional B Term Lender.
B.     Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice executed by the Borrower relating to the Additional B Term
Loan Borrowing.
C.     Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Cravath, Swaine & Moore LLP,
counsel for the Loan Parties, addressed to the Administrative Agent and the
Additional B Term Lenders, dated as of the Incremental Effective Date, in form
and substance reasonably satisfactory to the Administrative Agent.
D.     No Default or Event of Default. No event has occurred and is continuing
or will result from the transactions contemplated by this Incremental Amendment
that would constitute a Default or an Event of Default.
E.     Representations and Warranties. Each of the representations and
warranties contained in Section IV below shall be true and correct in all
material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall


5



--------------------------------------------------------------------------------

 


be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
F.     PATRIOT Act.    The Administrative Agent shall have received at least
three Business Days prior to the Incremental Effective Date all documentation
and other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least five Business Days in
advance of the Incremental Effective Date. At least five Business Days prior to
the Incremental Effective Date, the Borrower, as a “legal entity customer” under
31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), shall have
delivered to the Administrative Agent a certification regarding beneficial
ownership, as required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in form and substance to the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association (the “Beneficial Ownership
Certification”).
G.     Flood Determinations. The Administrative Agent shall have obtained with
respect to each Mortgaged Property a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto).
H.     Fees and Expenses. The Administrative Agent and the Incremental Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Incremental Effective Date (including any upfront fees on the Additional B
Term Loans, which, in each case, may take the form of original issue discount,
and any amounts payable under Section 3.05 of the Credit Agreement), including,
to the extent invoiced at least one Business Day prior to the Incremental
Effective Date, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower in connection with this
Incremental Amendment or under any other Loan Document (including all reasonable
fees, charges and disbursements of Latham & Watkins LLP, counsel to the
Administrative Agent and the Incremental Arrangers, incurred in connection with
this Incremental Amendment).
I.     Other Documents.  The Administrative Agent shall have received customary
corporate documents (including resolutions and good standing certificates) and
certificates (including officer’s and secretary’s certificates and a certificate
from the chief financial officer of


6



--------------------------------------------------------------------------------

 


the Borrower with respect to the solvency (on a consolidated basis) of Parent
and its subsidiaries) each in form and substance reasonably satisfactory to the
Administrative Agent.
SECTION IV.     REPRESENTATIONS AND WARRANTIES
In order to induce the Additional B Term Lenders to extend credit to the
Borrower in the form of Additional B Term Loans and to induce the Administrative
Agent and each Additional B Term Lender to enter into this Incremental Amendment
and to amend the Credit Agreement in the manner provided herein, each Loan Party
which is a party hereto represents and warrants to each of the parties hereto
that the following statements are true and correct in all material respects:
A.     Corporate Power and Authority; Binding Obligations. Each Loan Party which
is party hereto has all requisite power and authority to enter into this
Incremental Amendment and to carry out the transactions contemplated by, and to
perform its obligations under, this Incremental Amendment and under the Amended
Credit Agreement and the other Loan Documents to which it is a party. This
Incremental Amendment has been duly authorized, executed and delivered by each
Loan Party party hereto, and this Incremental Amendment and the Amended Credit
Agreement each constitutes a legal, valid and binding obligation of each such
Loan Party, to the extent party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by Debtor
Relief Laws and by general principles of equity.
B.     Incorporation of Representations and Warranties from the Credit
Agreement. The representations and warranties contained in Article V of the
Amended Credit Agreement are and will be true and correct in all material
respects on and as of the Incremental Effective Date, after giving effect to the
transactions contemplated by this Incremental Amendment; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they are true and correct in all material respects as of such earlier
date; provided, further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language is true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.
C.     PATRIOT Act. To the extent applicable, each Loan Party and each
Subsidiary of each Loan Party is in compliance, in all material respects, with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act. No part of the proceeds of the
Additional B Term Loans will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.


7



--------------------------------------------------------------------------------

 


D.     Beneficial Ownership Certification. As of the Incremental Effective Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.
SECTION V.         ACKNOWLEDGMENT AND CONSENT
As of the Incremental Effective Date, each Guarantor hereby acknowledges that it
has reviewed the terms and provisions of this Incremental Amendment and the
Amended Credit Agreement and consents to the amendment of the Credit Agreement
effected pursuant to this Incremental Amendment, and acknowledges and agrees
that, upon the effectiveness of the transactions contemplated hereby, the
Additional B Term Lenders are “Initial B Term Lenders”, “Lenders” and “Secured
Parties” for all purposes under the Loan Documents to which such Guarantor is a
party. As of the Incremental Effective Date, the Borrower and each Guarantor
hereby confirms that each Loan Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Loan Documents the payment and performance of all “Obligations” under each
of the Loan Documents to which it is a party (in each case as such terms are
defined in the applicable Loan Document (as amended hereby)).
As of the Incremental Effective Date, the Borrower and each Guarantor
acknowledge and agree that any of the Loan Documents to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Incremental Amendment and
the Amended Credit Agreement.
As of the Incremental Effective Date, each Guarantor acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Incremental Amendment, such Guarantor is not required by the terms of the Credit
Agreement or any other Loan Document to consent to the amendment of the Credit
Agreement effected pursuant to this Incremental Amendment and (ii) nothing in
this Incremental Amendment, the Amended Credit Agreement or any other Loan
Document shall be deemed to require the consent of such Guarantor to any future
amendment to, or amendment and restatement of, the Amended Credit Agreement.
SECTION VI.     MISCELLANEOUS
A.     Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)     On and after the Incremental Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like


8



--------------------------------------------------------------------------------

 


import referring to the Credit Agreement shall mean and be a reference to the
Amended Credit Agreement.
(ii)     Except as specifically amended by this Incremental Amendment, the
Amended Credit Agreement and the other Loan Documents shall remain in full force
and effect and are hereby ratified and confirmed.
(iii)     The execution, delivery and performance of this Incremental Amendment
shall not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Loan Documents. This Incremental Amendment and the Amended Credit
Agreement do not constitute a novation or termination of the Indebtedness and
Obligations existing under the Credit Agreement.
B.     Headings. Section and Subsection headings in this Incremental Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Incremental Amendment for any other purpose or be given any
substantive effect.
C.     Integration, Governing Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Amended Credit Agreement shall apply with like effect
to this Incremental Amendment. This Incremental Amendment is a Loan Document as
defined in the Amended Credit Agreement.
D.     Counterparts. This Incremental Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic method of an executed counterpart of a signature page to this
Incremental Amendment shall be effective as delivery of an original executed
counterpart of this Incremental Amendment. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or other
electronic method be confirmed by a manually signed original thereof; provided
that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic method.
E.     Severability. If any provision of this Incremental Amendment is held to
be illegal, invalid or unenforceable, the legality, validity and enforceability
of the remaining provisions of this Incremental Amendment shall not be affected
or impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.


9



--------------------------------------------------------------------------------

 


F.     Post-Effective Requirements.
(a)    Within 60 days after the Incremental Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion in writing), the
Borrower shall deliver to the Administrative Agent either:
(i)     (x) confirmation from local counsel in each jurisdiction where a
Mortgaged Property is located, in form and substance reasonably satisfactory to
the Administrative Agent, to the effect that the recording of the existing
Mortgage is the only filing or recording necessary to give constructive notice
to third parties of the lien created by such Mortgage as security for the
Obligations (as defined in each Mortgage), including the amendment of the
Obligations contemplated hereby, for the benefit of the Secured Parties and no
other documents, instruments, filings, recording, re-recordings, re-filings or
other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued enforceability, validity or priority of
the lien created by such Mortgage as security for the Obligations, including the
Obligations evidenced by this Incremental Amendment and the other documents
executed in connection therewith, for the benefit of the Secured Parties and (y)
title searches with respect to each Mortgaged Property in form and substance
reasonably satisfactory to the Administrative Agent; or
(ii)     Mortgage amendments reflecting the amendment of the Obligations
contemplated hereby (the “Mortgage Amendments”) or new mortgages reflecting the
Obligations contemplated hereby, each in form and substance reasonably
satisfactory to the Administrative Agent, with respect to each Mortgaged
Property, each duly executed and delivered by an authorized officer of each
party thereto and in form suitable for filing and recording in all filing or
recording offices that the Administrative Agent may deem necessary or desirable.
(A)    In connection with any Mortgage Amendment delivered pursuant to this
clause (ii), date-down, modification, so-called “non-impairment” or other
endorsements reasonably satisfactory to the Administrative Agent with respect to
the applicable title insurance policy delivered in connection with each
Mortgage, and in connection with any new mortgages delivered pursuant to this
clause (ii), new title insurance policies each in form and substance reasonably
satisfactory to Administrative Agent.


10



--------------------------------------------------------------------------------

 


(B)    Legal opinions relating to the amendments to the Mortgages or new
mortgages, as applicable, described in this clause (ii), which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(C)    Evidence that the reasonable fees, costs and expenses have been paid, to
the extent invoiced, in connection with the preparation, execution, filing and
recordation of the items delivered pursuant to this paragraph (F), including,
without limitation, reasonable attorneys’ fees, title insurance premiums, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection herewith.
[Remainder of this page intentionally left blank.]




11



--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.






BORROWER:
PINNACLE FOODS FINANCE LLC

                        


By: _/s/ Craig D. Steeneck_____________
Name: Craig D. Steeneck
Title: Executive Vice President
         and Chief Financial Officer


[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 




GUARANTORS :
PINNACLE FOODS INC.

    


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PEAK FINANCE HOLDINGS LLC
    
By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS FINANCE CORP.


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS GROUP LLC


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS INTERNATIONAL CORP.


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer






[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 




BIRDS EYE FOODS, INC.


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


AVIAN HOLDINGS LLC


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


BIRDS EYE FOODS LLC


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


KENNEDY ENDEAVORS, INCORPORATED


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


SEASONAL EMPLOYERS, INC.


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer


GLK HOLDINGS, INC.




By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 




GLK, LLC


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




PINNACLE FOODS FORT MADISON LLC


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




BOULDER BRANDS, INC.


By: ___/s/ Craig D. Steeneck___________
Name: Craig D. Steeneck
Title: Executive Vice President and
Chief Financial Officer




BOULDER BRANDS USA, INC.




By: __/s/ Jessica Morgan___________
Name: Jessica Morgan
Title: Vice President and
     Assistant Secretary






[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 


                
BARCLAYS BANK PLC,
as Administrative Agent


By: __/s/ Ritam Bhalla_______________
Name: Ritam Bhalla
Title: Director




[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------

 




BANK OF AMERICA, N.A.,
as Additional B Term Lender


By: __/s/ Aashish Dhakad_____________
Name: Aashish Dhakad
Title: Managing Director








[Signature Page to First Amendment to Fourth Amended and Restated Credit
Agreement]



--------------------------------------------------------------------------------


 


Schedule I


Additional B Term Loans


Additional B Term Lender
Additional B Term Loans
Percentage of Additional B Term Loans
Bank of America, N.A.
$250,000,000
100%
TOTAL
$250,000,000
100%






